             Case 1:11-cv-07913-RA-SDA Document 271 Filed 07/08/20 Page 1 of 2

     ANDERSON KILL P.C.
                                                     Attorneys and Counselors at Law
     1251 AVENUE OF THE AMERICAS  NEW YORK, NY 10020
     TELEPHONE: 212-278-1000  FAX: 212-278-1733
     www.andersonkill.com
                                                                                       Jeffrey E. Glen, Esq.
                                                                                   Jglen@andersonkill.com
                                                                                              212-278-1009



                                                                                         July 3, 2020

     Hon. Stewart D. Aaron                                       7/8/2020
     United States District Court
     Southern District of New York
     500 Pearl Street
     New York, NY 10007

                   Re:      Mazzocchi v. Windsor Owners Corp. et al., 11-cv-07913

     Dear Magistrate Judge Aaron:

                   The Deposition of Elaine Platt was completed on March 10, 2020. Prior to
     that deposition, Ms. Platt was provided by counsel for plaintiff with copies of the emails
     she had supplied to counsel for the defendants as they had been redacted. Ms. Platt of
     course had available to her the unredacted versions, since she sent them to defense
     counsel.

                    During the deposition on several occasions she stated material had been
     redacted from certain specified pages which in her view, based on your rulings during
     the telephonic conference held on (date), in which she participated, while perhaps
     confidential to her as a Board member was not privileged. She referred specifically to
     the pages Bates stamped EP00043-49; EP000052; EP000055; EP00059; EP00062
     and EP00068.

                  During a conference with Judge Abrams on May 18, 2020, plaintiff’s
     counsel raised the point with the Court, and all counsel agreed that the pages in
     question should be referred to you for your ruling on whether there had been excessive
     redaction and if so which text ought to be provided to plaintiff’s counsel. All counsel
     also agreed that your determination would be final and not subject to further review by
     Judge Abrams. Judge Abrams agreed with this proposed solution.




 New York, NY  Los Angeles, CA  Stamford, CT  Washington, DC  Newark, NJ  Philadelphia, PA


docs-100272440.3
             Case 1:11-cv-07913-RA-SDA Document 271 Filed 07/08/20 Page 2 of 2
Anderson Kill P.C.
      Hon. Stewart D. Aaron
      United States District Court
      Southern District of New York
      July 3, 2020
      Page 2



                     I have reviewed the unredacted material and continue to be of the view
       that the redactions are appropriate. Counsel for plaintiff of course has not seen the
       unredacted material.

                                                      Best regards,

                                                      /s/ Jeffrey E. Glen________
                                                              Jeffrey E. Glen

       cc: Andrew Costello, Esq.

     ENDORSEMENT: It appears to me that the unredacted documents in question have been publicly
     filed on the Court's docket (see ECF No. 270-1). Accordingly, defense counsel shall show cause no
     later than July 15, 2020, why the request to me for review of the unredacted documents should not
     be denied as moot. See SOHC, Inc. v. Zentis Sweet Ovations Holding LLC, No. 14-CV-02270 (JMF),
     2014 WL 5643683, at *6 (S.D.N.Y. Nov. 4, 2014) ("As the proverbial cat is out of the bag,
     Defendant's request for redaction is thus DENIED as moot."). SO ORDERED.
     Dated: 7/8/2020




       docs-100272440.3
